Citation Nr: 0818193	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-38 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1971 to July 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam, and 
is not shown to have been exposed to an herbicide agent 
during service. 

2.  Diabetes mellitus first manifested years after service 
and is not related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated during 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103(A), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated February 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Additionally, in 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The record reflects that the veteran has applied for Social 
Security Administration (SSA) benefits; however, the duty to 
assist does not attach to obtaining those records in this 
case.  The U.S. Court of Appeals for Veterans Claims (Court) 
has indicated that a SSA determination is pertinent to a 
determination of the veteran's ability to engage in 
substantial gainful employment.  See Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).  Here, however, the critical issue was 
not whether the veteran is employable, but whether his 
current disability was incurred during his military service.  
Accordingly, a SSA determination would have no relevance in 
this case.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  

The Board also declines to obtain a medical nexus opinion in 
this case because there is no evidence of pertinent 
disability in service or for several years following service.  
The veteran was not stationed within the Republic of Vietnam, 
and the National Personnel Records Center (NPRC) has 
indicated that there is no evidence of exposure to herbicides 
during active service.  Thus, while there are current 
diagnoses of diabetes mellitus, there is no true indication 
that the disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of diabetes in service and the first 
suggestion of disability many years after active duty, 
relating diabetes mellitus to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim." 38 
U.S.C.A 5103A(a)(2).  The duties to notify and assist have 
been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  Furthermore, 
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for Type II diabetes mellitus.  38 
C.F.R. § 3.309(e).  

The record does not reflect, and indeed the veteran does not 
contend, that he had service in the Republic of Vietnam.  
Rather, the veteran had stateside service, and has attributed 
his diabetes mellitus type II to exposure to aircraft that 
had sprayed herbicides in Vietnam.  He has also submitted an 
article detailing the use of herbicides at Eglin Air Force 
Base in Florida from 1962 to 1970 and indicated that he flew 
missions in support of personnel stationed at that base. 

A February 2006 response from the NPRC states that there was 
no record of the veteran's exposure to herbicides during his 
service, and there is no corroborating evidence indicating 
that the veteran was, in fact, exposed to herbicides during 
service, either at Eglin Air Force Base or at any other 
location.  Furthermore, the article submitted by the veteran 
indicated that herbicide testing at Eglin Air Force Base 
concluded by 1970, before he began his active service.  The 
veteran has indicated that his duties very likely led to his 
exposure to herbicides, but the Board disagrees.  He also 
recalled an incident flying in an aircraft and the pilot told 
him the leaking material he was stepping into was Agent 
Orange.  However, there is no corroboration for his exposure, 
and no record of stateside spraying of herbicides during his 
tour of duty.  As the veteran is not shown to have been 
exposed to herbicides during his period of service, the 
presumptive period is not for application.  

Direct Service Connection

Although the evidence does not support a presumptive link 
between the veteran's diabetes mellitus and his active 
service, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Service medical records are negative for diabetes or 
diabetes-related symptoms.  Urinalyses conducted at entry and 
discharge were negative for sugar or albumin.  

The post-service medical evidence shows that that the veteran 
was diagnosed with diabetes mellitus in December 2005, more 
than 20 years after his discharge.  His treating physician 
has not indicated that the veteran's diabetes may be linked 
to his period of active service.

On review, the Board finds that a preponderance of the 
evidence is against a finding that diabetes mellitus had its 
onset during the veteran's active service.  There were no 
indications of diabetes in service or for many years 
thereafter, nor is there any medical evidence linking 
diabetes and service.  Service connection on a direct basis 
for diabetes mellitus is not warranted.

The Board acknowledges the veteran's belief that his diabetes 
is causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's diabetes mellitus, type II, is 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


